20I5JUH22 fit'i 3=53



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BELLA ACHARYA,
                                                         No. 71420-1-1
                      Respondent,
                                                         DIVISION ONE

                                                         UNPUBLISHED OPINION
 MICROSOFT CORPORATION, a
Washington corporation,
                                                         FILED: June 22, 2015
                     Appellant.


      Appelwick, J. — Microsoft seeks dismissal of Acharya's WLAD suit, based on a

forum selection clause in the employment contract between Acharya and a Microsoft

subsidiary in London, or based on the doctrine of forum non conveniens. Acharya alleges

violations by Microsoft occurring in Washington. The trial court did not err in denying the

motion to dismiss. We affirm.

                                         FACTS

       Bella Acharya was a longtime employee of Microsoft Corporation, working at the

company in various positions for roughly 16 years. In 2008, Acharya served as a business

development manager in Microsoft's Advertising Business Group (ABG) in Redmond.

Acharya worked with her supervisor to create a new position for her on an international

team. According to Acharya, the position was initially conceived as Redmond-based and

not associated with any foreign subsidiary. But, for "practical business reasons," it was

decided that Acharya would relocate to London and manage the team from there.
No. 71420-1-1/2




        As a term of her new position, Acharya resigned from her job at Microsoft and

joined Microsoft Global Resources GmbH (MGR), a foreign subsidiary of Microsoft.

According to Microsoft, this is a "common business practice among multinational

employers and is the optimum way to structure international employment for taxation and

administration purposes."

        On July 21, 2008, a Human Resources (HR) employee from Microsoft e-mailed

Acharya her MGR employment contract. The e-mail said, "It is a pleasure to confirm the

terms and conditions of your MGR (Microsoft Global Resources) international assignment

offer of ABG International Sales Manager based in London." The contract provided that

the "terms of this agreement shall be construed in accordance with and governed in all

respects by the laws of Switzerland (without giving effect to principles of conflicts of laws)."

It further stated that "[a]ny dispute, controversy or claim arising under, out of or in relation

to this Employment Agreement, its valid conclusion, binding effects, interpretation,

including tort claims, shall be referred and finally determined by the ordinary courts at the

domicile of MGR in Switzerland." Acharya signed the contract on August 26, 2008.

        Accompanying the contract was an international offer letter of assignment, which

stated, "Throughout the term of this assignment, you will remain an employee of MGR."

The letter provided that Acharya's assignment was anticipated to be for two years. It

further stated that at the end of her assignment there was "no guarantee that [Acharya]

will obtain another assignment with MGR or a new position with another Microsoft

affiliate."
No. 71420-1-1/3



       For the first 20 months of Acharya's assignment in London, she reported to Shawn

McMichael, the same Microsoft manager to whom she previously reported in Redmond.

In July 2010, Acharya began reporting to a Belgium-based supervisor, Oliviervan Duuren.

Van Duuren was employed by Microsoft NV, another Microsoft subsidiary. At that time,

van Duuren reported to a France-based manager, who in turn reported to the Vice

President of Microsoft in Redmond.

      While working with van Duuren, Acharya experienced hostile gender-based

conduct. For example, van Duuren told Acharya that "'there's a word for women like

you,'" accused her of being a "queen sitting on a throne," and "taunted her for appearing

'emotional.'" When van Duuren reviewed Acharya's performance in 2011, he gave her a

very poor rating. This varied greatly from Acharya's performance reviews in the past,

when she had been rated very positively. Acharya perceived van Duuren's ratings as

unfair and motivated by gender-based discrimination.

      Acharya reported this to van Duuren's supervisor, who worked at Microsoft

headquarters in Redmond.       Her concerns were transferred to the HR and legal

departments of Microsoft in Redmond. Acharya was then contacted by the Employee

Relations Investigation Team (ERIT), which consisted of Microsoft employees in

Redmond. On this record, it appears that ERIT member Yong Lee was investigating

Acharya's claim as early as May 11, 2012. In July, Lee informed Acharya that he found

no violation of Microsoft policy.   Acharya challenged this finding on August 2.      On

September 7, ERIT member Judy Mims told Acharya that she would review Lee's

findings. On September 26, Mims issued a memo to Acharya informing her that Lee's
No. 71420-1-1/4




findings were warranted and that there were no policy violations. No disciplinary action

was taken against van Duuren.

       Acharya attempted to leave her position at MGR and applied for jobs at Microsoft

in King County. She was not hired for any of the positions. Acharya discovered that van

Duuren had been "poisoning the well" about her by making negative comments to

potential hiring managers in Redmond. Acharya also learned that she was turned down

for a job due to "the concerns [she] had raised about Olivier van Duuren." Acharya

ultimately returned to King County. She has been unable to find fulltime work since.

       On July 5, 2013, Acharya brought an employment discrimination suit against

Microsoft in King County Superior Court.           Citing the Washington Law Against

Discrimination (WLAD),1 she asserted that Microsoft, as her employer, discriminated

against her because she is an older woman; failed to prevent, stop, or remedy the

discrimination against her; retaliated against her for reporting discrimination; negligently

failed to hire, retain, monitor, and supervise its HR and ERIT departments; and negligently

failed to mentor, supervise, and properly discipline van Duuren.        She asserted that

Microsoft's discriminatory decisions were made in Washington.

       Microsoft denied Acharya's claims. It also denied that it was Acharya's employer

at the time of the alleged discrimination. As affirmative defenses, it asserted that the

Washington court was an improper venue and that Acharya's claims were governed by

Swiss and United Kingdom law.

       On October 15, 2013, Microsoft moved to dismiss Acharya's suit. Microsoft argued

that the court should enforce the forum selection clause in Acharya's employment


        Chapter 49.60 RCW.
No. 71420-1-1/5



contract with MGR, "which identifies Switzerland as the required forum for resolving any

dispute, claim, or tort related to her MGR employment." Microsoft further argued that the

suit should be dismissed on forum non conveniens grounds.           In addition, Microsoft

maintained that Acharya had no legitimate legal claims against Microsoft and that MGR

was the proper defendant in the case.

      Acharya opposed the motion.         She asserted that Microsoft was the proper

defendant, because Microsoft and MGR constituted an "'integrated enterprise.'" She

further asserted that Washington was the proper forum, because her claims did not

"'arise' under" or otherwise concern her employment with MGR. She maintained that

enforcing the forum selection clause would deprive her the ability to vindicate her rights,

because she could not afford to litigate in Switzerland and would be unable to bring her

WLAD claims there.


      At the motion hearing, Microsoft cited a newly decided United States Supreme

Court case, Atlantic Marine Construction Company, Inc. v. United States District Court for

the Western District of Texas.     U.S.     , 134 S. Ct. 568, 187 L. Ed. 2d 487 (2013). In

Atlantic Marine, the Court established a new standard for evaluating forum selection

clauses, requiring enforcement of the clause unless extraordinary circumstances

unrelated to the convenience of the parties dictated otherwise. ]d_, at 581-82. Microsoft

argued that the trial court should apply Atlantic Marine and dismiss Acharya's suit.

      The trial court denied Microsoft's motion to dismiss.

       Microsoft moved for discretionary review of the denial. We granted review.
No. 71420-1-1/6



                                      DISCUSSION


       Microsoftargues that the trial court erred in denying its motion to dismiss Acharya's

complaint on the basis of the forum selection clause.2 Microsoft further asserts that the

trial court erred in denying its motion on the basis of forum non conveniens.

      At the heart of this dispute is whether Microsoft was Acharya's employer-in-fact

and could therefore enforce the contract terms agreed to between Acharya and MGR,

specifically the forum selection clause. In reviewing the denial of a motion to dismiss, we

apply the same standard as the trial court: the nonmoving party's evidence, together with

all reasonable inferences that may be drawn therefrom, must be accepted as true. Tyner

v. Dep't of Soc. & Health Servs.. 92 Wash. App. 504, 514, 963 P.2d 215 (1998), reversed

on other grounds. 141 Wash. 2d 68, 1 P.3d 1148 (2000). Acharya is the nonmoving party,

and she asserted that Microsoft was her employer when she suffered the alleged

discrimination. Accordingly, we operate with the inference that Microsoft was Acharya's

employer at the time of the alleged discriminatory actions. Microsoft is thus entitled to

invoke the provisions of the employment contract. Acharya's claims against Microsoft

stem from the discrimination she allegedly suffered while performing the employment

contemplated by the contract.     The forum selection clause applies to "[a]ny dispute,

controversy or claim arising under, out of or in relation to" the contract.      Therefore,

Microsoft was entitled to assert a defense based on that forum selection clause.




      2As part of its argument that the forum selection clause controls, Microsoft asserts
that Acharya's "allegations do not state claims under the WLAD." But, whether Acharya
raised proper claims under WLAD and whether Washington is the proper forum to litigate
her claims are two distinct questions. The latter is the claim Microsoft makes on appeal.
The former Microsoft raised separately below but does not renew.
No. 71420-1-1/7




  I.   Forum Selection Under Atlantic Marine


       Microsoft argues that this court should adopt the Atlantic Marine test in favor of our

traditional analysis. Our Supreme Court has not yet considered this question.

       In Atlantic Marine, a Virginia corporation and a Texas corporation entered into a

construction contract that contained a forum selection clause stating that all disputes

between the parties shall be litigated in Virginia. 134 S. Ct. at 575. However, when a

dispute about payment arose, the Texas corporation brought suit in the Western District

of Texas. Id. at 576. The Virginia corporation moved to transfer the case to the Eastern

District of Virginia under 28 U.S.C. § 1404(a), a codification of the doctrine of forum non

conveniens. jd. at 576, 580. The district court denied the motion. Id. at 576. The court

considered a list of public and private interest factors, including the forum selection

clause. Id. It concluded that the Virginia corporation failed to meet its burden of showing

that transfer "'would be in the interest of justice or increase the convenience to the parties

and their witnesses.'" Id. The Fifth Circuit affirmed, reasoning that the district court did

not abuse its discretion in denying the transfer, jd.

       The Supreme Court reversed. Id. at 584. The Court recognized that, under federal

law, "the appropriate way to enforce a forum-selection clause pointing to a state or foreign

forum is through the doctrine of forum non conveniens." jd. at 580. Ordinarily, a forum

non conveniens analysis implicates both private and public interests,            jd. at 581.

However, the Court held that where the parties' contract contains a valid forum selection

clause, the clause preempts the consideration of private interests:

       When parties agree to a forum-selection clause, they waive the right to
       challenge the preselected forum as inconvenient or less convenient for
       themselves or their witnesses, or for their pursuit of the litigation. A court
No. 71420-1-1/8



       accordingly must deem the private-interest factors to weigh entirely in favor
       of the preselected forum.

jd. at 582. In such a scenario, the court "may consider arguments about public-interest

factors only. Because those factors will rarely defeat a transfer motion, the practical result

is that forum-selection clauses should control except in unusual cases." jd. (citation

omitted). The Court concluded by reasoning:

              When parties have contracted in advance to litigate disputes in a
       particular forum, courts should not unnecessarily disrupt the parties' settled
       expectations. A forum-selection clause, after all, may have figured centrally
       in the parties' negotiations and may have affected how they set monetary
       and other contractual terms; it may, in fact, have been a critical factor in
       their agreement to do business together in the first place. In all but the most
       unusual cases, therefore, "the interest of justice" is served by holding parties
       to their bargain.

\± at 583.

       In the past, Washington courts have adopted federal analyses regarding forum

selection clauses. For example, in Dix, the Washington Supreme Court agreed with the

federal test for whether a forum selection clause was enforceable and recognized that the

test was generally in agreement with other Washington appellate decisions. Dix v. ICT

Group, Inc., 160 Wash. 2d 826, 834-35, 161 P.3d 1016 (2007). The federal test at that

time—like the current Washington test—focused on whether it would be "unreasonable"

to enforce a forum selection clause. See id. at 834. In addition, the Court of Appeals

recognized that the Washington standard requiring submission of evidence by the party

challenging a clause's enforceability is "consistent with the standard articulated by the

U.S. Supreme Court." Voicelink Data Servs.. Inc. v. Datapulse, Inc.. 86 Wash. App. 613,

624, 937 P.2d 1158 (1997). We note, however, that Dix and Voicelink did not drastically




                                                  8
No. 71420-1-1/9




change Washington law—rather, they recognized consistencies between state and

federal tests. 160 Wash. 2d at 835; 86 Wn. App. at 624.

          But, Washington courts follow federal analysis "only if we find its reasoning

persuasive." Washburn v. City of Federal Way, 178 Wash. 2d 732, 750, 310 P.3d 1275

(2013).     The Atlantic Marine Court's conclusion rested largely on effecting justice by

respecting the parties' right to contract. See 134 S. Ct. at 583. The contract in that case

was between two corporations on equal footing. ]d at 575. Accordingly, it made sense

to consider their contract the product of thoughtful, purposeful bargaining that should not

be open to renegotiation. See id at 583. That is not the case here. The parties here are

not two corporations, but an individual and a powerful corporation (or its subsidiary). The

record does not otherwise suggest equal bargaining positions and does not document

any actual negotiations as to this term. Therefore, the Atlantic Marine Court's reasoning

that a forum selection clause "may have affected ... contractual terms [or the] agreement

to do business together in the first place" does not stand here. See id Unlike the arm's

length     transactions   conducted   between    corporations,   the   employer-employee

relationship has a clear hierarchy. To apply a presumption otherwise does not serve "'the

interest of justice.'" See jd.

         We decline to adopt Atlantic Marine on these facts.

 II.      Forum Selection Under Traditional Analysis

         When reviewing decisions on enforceability of forum selection clauses, we

generally apply the abuse of discretion standard. Dix, 160 Wash. 2d at 833. A trial court

abuses its discretion if its decision is manifestly unreasonable or based on untenable

grounds, or if its ruling is based on an erroneous view of the law or involves application
No. 71420-1-1/10



of an incorrect legal analysis, jd Therefore, "the abuse of discretion standard gives

deference to a trial court's fact-specific determination on enforceability of a forum

selection clause, while permitting reversal where an incorrect legal standard is applied."

jd But, if a pure question of law is presented—such as whether public policy precludes

giving effect to a forum selection clause in particular circumstances—we apply a de novo

standard of review, jd at 833-34.

          When evaluating the enforceability of a forum selection clause, Washington courts

generally ask whether enforcement would be unreasonable:

          "(1) [A] forum-selection clause is presumptively valid and enforceable and
          the party resisting it has the burden of demonstrating that it is unreasonable,
          (2) a court may deny enforcement of such a clause upon a clear showing
          that, in the particular circumstance, enforcement would be unreasonable,
          and (3) the clause may be found to be unreasonable if (i) it was induced by
          fraud or overreaching, (ii) the contractually selected forum is so unfair and
          inconvenient as, for all practical purposes, to deprive the plaintiff of a
          remedy or of its day in court, or (iii) enforcement would contravene a strong
          public policy of the State where the action is filed."

jd. (alteration in original) (quoting Gilman v. Wheat, First Sec. Inc.. 345 Md. 361, 378,

692 A.2d 454 (1997)).

          Microsoft contends that there is nothing unreasonable about an agreement that

employees working in Europe for a European company will settle their disputes in a

European forum.         But, for purposes of the motion under review, we presume that

Microsoft, a Washington corporation, was Acharya's employer at the time of the alleged

wrongful conduct. See Tyner, 92 Wash. App. at 514 (when reviewing the denial of a motion

to dismiss, all facts and inferences are considered in light most favorable to nonmoving

party).    And, Acharya asserts that Microsoft violated Washington law by committing

discriminatory actions in Washington.



                                                    10
No. 71420-1-1/11




       Against this backdrop, Acharya argues that it would contravene public policy to

require her to litigate in Switzerland, thus "relinquishing] the robust civil rights afforded to

her under the WLAD."3 Under Washington law, the right to be free from discrimination is

nonnegotiable and cannot be waived in contract.            Cf. Commodore v. Univ. Mech.

Contractors. Inc., 120 Wash. 2d 120, 129, 131, 132, 839 P.2d 314 (1992) (holding that

"nonnegotiable state law rights [including discrimination]... cannot be waived in contract"

and are thus independent of collective bargaining agreements); see also Ware v. Mut.

Materials Co.. 93 Wash. App. 639, 644, 970 P.2d 332 (1999); Bruce v. Nw. Metal Prods.

Co.. 79 Wash. App. 505, 513, 903 P.2d 506 (1995). But, under the forum selection clause

and the choice of law provision, Acharya's WLAD claim would not be cognizable.

Preventing a Washington plaintiff from enforcing Washington law is contrary to public

policy. See, e.g.. Dix, 160 Wash. 2d at 837 (finding that a forum selection clause violated

public policy because it"seriously impaired] a plaintiff's ability to bring suit to enforce"the

Washington Consumer Protection Act, ch. 19.86 RCW). It would be unreasonable to

enforce the forum selection and choice of law clauses, thereby precluding Acharya from

pursuing her WLAD claims.

       Microsoft protests that foreseeable inconvenience is not a basis for refusing to

enforce a forum selection clause. As support for this proposition, Microsoftcites Keystone

Masonry. Inc. v. Garco Construction. Inc.. 135 Wash. App. 927, 147 P.3d 610 (2006)). In

Keystone, two corporations entered into a construction contract involving a school in

Pierce County and setting venue in Spokane County, jd. at 930. Keystone sued Garco


       3 Acharya also argues that the clause is unconscionable. Because we conclude
that on these facts the clause contravenes public policy, we need not reach this argument.

                                                   11
No. 71420-1-1/12




for breach of contract and filed suit in Pierce County Superior Court, jd Garco, whose

principal place of business was in Spokane, moved for change of venue, jd at 930-31.

Keystone opposed the motion under the doctrine of forum non conveniens, arguing that

at least 19 witnesses were located in Pierce County, jd at 931. The trial court denied

the motion, jd The Court of Appeals reversed, reasoning that where the parties have

selected a forum, the forum non conveniens factors do not apply. ]d at 934. The court

further stated that "inconvenience foreseeable by the parties at the time they entered the

contract cannot render a forum selection unenforceable." \± at 934.

       In so holding, Keystone relied on Bank of America. N.A. v. Miller. 108 Wash. App.
745, 748-49, 33 P.3d 91 (2001). See 135 Wash. App. at 934. There, the Millers leased

cattle for their Michigan farm from a Washington leasing company. 108 Wash. App. at 746.

The lease provided that the parties would file any lawsuits in Washington, jd. When the

leasing company became financially unstable, Bank of America purchased the lease, jd

The Millers sued the leasing company in Michigan, arguing that it failed to fully fund the

lease. Jd The Bank then sued the Millers in Washington for failing to pay their rent, jd

The Millers moved to dismiss the Bank's case, jd They argued that trial in Washington

was "seriously inconvenient," because their witnesses lived in Michigan and their related

lawsuit was pending there, jd at 748. The trial court granted the motion to dismiss. ]d

at 746. The Court of Appeals reversed, reasoning:

       The Millers have not specified the witnesses they intend to call, the issues
       the witnesses would testify about, the evidence they intend to offer, and why
       that evidence would not be available in Washington. Without more, the
       Millers have not shown that litigating in Washington is any more
       inconvenient now than it was when they signed the lease agreement.

Id. at 749.




                                               12
No. 71420-1-1/13




        Microsoft argues that here, it was likewise foreseeable that litigation in Europe

could be inconvenient.      However, in Keystone and Miller, the plaintiffs argued that

litigation in the designated forum would be less convenient due to witness location—not

that the designated forum would prevent them from seeking relief. See Keystone. 135
Wash. App. at 934; Miller. 108 Wash. App. at 748. In the present case, litigation in the

designated forum, together with the choice of law clause, would foreclose Acharya's

ability to pursue her claim for discrimination cognizable under WLAD. Public policy in

Washington dictates that such WLAD rights may not be waived by contract. Keystone

and Miller do not establish that foreseeable inconvenience outweighs the significant

public policy interest present here.

        The trial court did not err in declining to enforce the forum selection clause.

 III.   Forum Non Conveniens

        Under the doctrine of forum non conveniens, a court may decline a proper

assertion of its jurisdiction if the convenience of the parties and the ends of justice would

be better served if the action were brought and tried in another forum.              Sales v.

Weverhauser Co.. 163 Wash. 2d 14, 20, 177 P.3d 1122 (2008). "Courts generally do not

interfere with the plaintiff's choice of forum where jurisdiction has been properly asserted."

jd at 19. The forum non conveniens doctrine exists to prevent the plaintiff from causing

the defendant expense or trouble that is not necessary to the plaintiffs right to pursue a

remedy, jd at 20.

        We review a decision on a motion to dismiss on forum non conveniens grounds

for abuse of discretion. Myers v. Boeing Co.. 115Wn.2d 123, 128, 794 P.2d 1272(1990).

Because the decision is within the trial court's discretion, courts have declined to set bright


                                                 13
No. 71420-1-1/14




line rules as to when to apply the doctrine. See jd Instead, a court must consider and

balance certain private and public factors regarding the relative convenience of the

forums. Jd; Sales. 163 Wash. 2d at 20.

      In deciding whether to dismiss for forum non conveniens, the trial court must first

determine whether an adequate alternative forum exists. Klotz v. Dehkhoda. 134 Wn.

App. 261, 265, 141 P.3d 67 (2006). "[A]n alternative forum is adequate so long as some

relief, regardless how small, is available should the plaintiff prevail." Jd. Microsoft

presented an expert declaration demonstrating that Acharya will have some opportunity

for recovery under Swiss law. Acharya presented a competing declaration suggesting

that Switzerland is an inferior forum.      However, this does not render Switzerland

inadequate. See, e.g.. jd at 268 ("[T]he fact that the damages recoverable in British

Columbia are significantly less than in Washington does not, by itself, render British

Columbia an inadequate forum.").

      When determining whether to dismiss a case based on forum non conveniens, the

private interest factors to be considered are as follows:

       "[T]he relative ease of access to sources of proof; availability of compulsory
       process for attendance of unwilling, and the cost of obtaining attendance of
       willing, witnesses; possibility of view of premises, if view would be
       appropriate to the action; and all other practical problems that make trial of
       a case easy, expeditious and inexpensive."

Myers. 115 Wash. 2d at 128 (quoting Gulf Oil Corp. v. Gilbert. 330 U.S. 501, 508, 67 S. Ct.

839,91 L.Ed. 1055(1947)).

       The private interest factors do not compel Switzerland as a forum. None of the

alleged discriminatory actions occurred in Switzerland. Although the parties dispute

whether the crucial witnesses and documents are in Washington or Europe, none are


                                                14
No. 71420-1-1/15



located in Switzerland. Rather, the record shows a roughly even balance between other

European countries and Washington State.4 Neither the ease of access to proof nor the

ability of obtaining attendance of witnesses weighs in favor in Switzerland.        Further,

litigating in Switzerland poses a "practical problem" for Acharya. See jd According to

Acharya's expert, Swiss law generally does not allow lawyers to take cases on a

contingency fee basis. Thus, in addition to the distance she would have to travel, Acharya

asserts that she would be unable to afford representation there. Acharya therefore has

a strong private interest in litigating in Washington.       And, because Microsoft is a

Washington corporation, it too would benefit from the convenience of the Washington

forum.     Microsoft argues that litigating disputes in Switzerland promotes consistent

interpretation and application of MGR's employment contracts and obligations.            On

balance, however, Acharya's financial inability to pursue a suit in Switzerland outweighs

Microsoft's interest in maintaining consistent contract application, especially where

Acharya's suit implicates actors and actions outside of MGR. The private interest factors

weigh in favor of litigating in Washington.

         Regarding the public interest factors:

         "Administrative difficulties follow for courts when litigation is piled up in
         congested centers instead of being handled at its origin. Jury duty is a
         burden that ought not to be imposed upon the people of a community which
         has no relation to the litigation. In cases which touch the affairs of many


      4Acharya maintains that the crucial witnesses are her current and former Microsoft
managers and Microsoft's HR and ERIT employees, all of whom are located in King
County. She also asserts that she seeks documents located in, or at least accessible in,
King County. Microsoft maintains that there are several important witnesses who worked
alongside Acharya and van Duuren, most of whom are located in Europe—specifically,
the United Kingdom, France, Ireland, Germany, and the Netherlands. Microsoft also
asserts Acharya seeks documents "related to" employees located in Belgium, the United
Kingdom, and France.


                                                  15
No. 71420-1-1/16


       persons, there is reason for holding the trial in their view and reach rather
       than in remote parts ofthe country where they can learn of it by report only.
       There is a local interest in having localized controversies decided at home.
       There is an appropriateness, too, in having the trial of a diversity case in a
       forum that is at home with the state law that must govern the case, rather
       than having a court in some other forum untangle problems in conflict of
       laws, and in law foreign to itself."

Myers. 115 Wash. 2d at 129 (quoting Gulf Oil. 330 U.S. at 508-09).

       These factors likewise weigh in favor of litigating in Washington. Acharya, a

Washington employee, alleges discrimination by Microsoft, a prominent Washington

employer, in violation of the WLAD, a Washington statute. Under the claims alleged,

Washington is the origin of this case. Thus, Washington would be the proper forum to

absorb the burdens of litigation, such as administrative tasks and jury duty. In addition,

there would be a local interest in having this controversy, as alleged, decided here. And,

Washington would be a forum "'at home with the state law that must govern the case.'"5

See id (quoting Gulf Oil. 300 U.S. at 508-09). The trial court did not abuse its discretion

in denying the motion to dismiss on forum non conveniens grounds.




       5 Microsoft asserts that a Swiss forum would be better suited for applying the
European data privacy laws implicated by this suit. It is conceivable that some of the
requested discovery would be subject to such laws. However, the WLAD is the applicable
law regarding the merits of this case. Microsoft has not shown that any difficulty in
applying European data privacy laws—pertinent to accessing documents—would
overcome the "'appropriateness'" of a Washington court trying a case involving its own
laws. See Myers. 115 Wash. 2d at 129 (quoting Gulf Oil. 300 U.S. at 508-09.). We recognize
that, in addition to specifying the forum, the contract provided that the applicable law shall
be Swiss law. But, as discussed above, granting a change of forum with that clause intact
would displace application of WLAD and is against public policy in Washington. See
supra section II. This provides additional public policy reason to find Washington the
proper forum under the forum non conveniens analysis.


                                                 16
No. 71420-1-1/17



      As pleaded, this case involves Washington parties, Washington law, and conduct

that occurred in Washington. The trial court did not err in denying Microsoft's motion to

dismiss. We affirm.




WE CONCUR:




So^y^^cTn                                               ^
                                                       i, A ^ ^ (




                                              17